 Case4:16-cr-40025-TSH
Case  4:16-cr-40025-TSH Document
                         Document178-1
                                  38 Filed  05/31/16
                                        Filed 11/05/18Page 5 of
                                                        Page    103
                                                             1 of




  Redacted
 Redacted                             Redacted
 Case4:16-cr-40025-TSH
Case  4:16-cr-40025-TSH Document
                         Document178-1
                                  38 Filed  05/31/16
                                        Filed 11/05/18Page 9 of
                                                        Page    103
                                                             2 of




                                                                      Redacted
                                                         Redacted


                           Redacted




                                        Redacted
     Redacted                         Redacted
                               Redacted               Redacted
  Redacted                     Redacted
                              Redacted                  Redacted
                                                       Redacted
Case 4:16-cr-40025-TSH
Case 4:16-cr-40025-TSH Document
                       Document 178-1
                                38 Filed 05/31/16
                                      Filed 11/05/18Page 10 3ofof103
                                                      Page
